Citation Nr: 1443218	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied service connection for sleep apnea.  The Veteran filed a notice of disagreement (NOD) in September 2010.  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012. 

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

The Board notes that this appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.


FINDING OF FACT

Sleep apnea is currently diagnosed, and the totality of the evidence-to include the Veteran's competent, credible and probative assertions as to onset, nature and continuity of associated symptoms-indicates that the disability at least as likely as not had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for sleep apnea.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran has the currently claimed condition, sleep apnea.  The file contains a sleep study report from the Walter Reed Sleep Disorders Center dated May 8, 2009, indicating that obstructive sleep apnea was diagnosed.  

In hearing testimony provided in June 2013, the Veteran reported having symptoms of irregular breathing and snoring since around 1989, also evidenced by his wife.  The Veteran indicated that he saw a doctor in December 2008 at which time the aforementioned symptoms were discussed, and he was referred for a sleep study, which did not take place until May 2009, just a little over a week after discharge from service.  As mentioned previously, that study confirmed a diagnosis of obstructive sleep apnea.  

Here, the Veteran's service treatment records do not document any finding or diagnosis relative to sleep apnea.  However, the Veteran is himself competent to attest to symptoms of snoring and irregular breathing, occurring for many years during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a layperson is competent to observe breathing difficulty); 38 C.F.R. § 3.159(a)(2).  Moreover, he is competent to testify concerning events or factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There equally is no inherent reason to question his credibility, so his lay testimony is considered credible and probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Moreover, considering the Veteran's competent, credible assertions as to the onset, nature, and continuity of his symptoms, and resolving doubt in his favor, the Board finds that the totality of the evidence provides a reasonable basis for establishing a a nexus between currently diagnosed sleep apnea and the Veteran's service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if, as an example, its description of symptoms is later supported by a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran indicated that he and a doctor discussed symptoms of irregular breathing and snoring in December 2008, while the Veteran was still in service.  Just months later, those symptoms were supported by a diagnoses of sleep apnea in May 2008.  The Board finds it significant that the sleep apnea diagnosis was made on May 8, 2009; just over a week after the Veteran's discharge from service on April 30, 2009, highly suggestive that symptoms began prior to that time, and during service.  

Given the competent, credible and probative evidence indicating that the Veteran exhibited sleep apnea symptoms both during and after service and received a sleep apnea diagnosis less than 2 weeks following his discharge, the Board finds that the collective evidence indicates that Veteran's sleep apnea as likely as not had its onset during service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the nexus element has been met and that service connection for sleep apnea is therefore warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).



ORDER

Service connection for sleep apnea is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


